11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

James R. McAlister and                          * From the 259th District Court
Connie Faye McAlister,                            of Shackelford County,
                                                  Trial Court No. 2016-014.

Vs. No. 11-17-00148-CV                          * March 29, 2019

Frank Grabs, Jr. and wife                       * Memorandum Opinion by Wright, S.C.J.
Delores Grabs,                                    (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is error in the judgment below. Therefore, in accordance with this
court’s opinion, we set aside the trial court’s orders in which it entered
sanctions against James R. McAlister and Connie Faye McAlister, and we
reverse the final judgment entered by the trial court. The cause is remanded to
the trial court for further proceedings consistent with the opinion of this court.
The costs incurred by reason of this appeal are taxed against Frank Grabs, Jr.
and wife Delores Grabs.